This is a suit instituted by the defendant in error against the plaintiffs in error to recover a judgment upon a promissory note. The defense relied upon here is that of usury, and it is alleged in the answer that the defendants have paid about $170 usury upon the note since it was executed before the institution of the suit. The record is here by transcript, and not by case-made. The errors complained of cannot be reviewed for the reason that the same requires an examination of all of the evidence; and, inasmuch as the evidence is not before us, we cannot intelligently pass upon the objections urged by the plaintiffs in error. However, it might not be amiss to say that the case of Miller v. Oklahoma State Bank, 53 Okla. 616,157 P. 767, *Page 272 
seems to be decisive of the matters involved here.
The judgment of the lower court is therefore affirmed.
By the Court: It is so ordered.